Vu le décret n° 97-1202 du 16 juin 1997, chargeant Monsieur
Khaled Jomni, ingénieur principal, des fonctions de sous-directeur
des bâtiments et de l'équipement à la direction des affaires
financières, des bâtiments et de l'équipement au ministère des
communications,

Arrête :

Article premier. - Conformément aux dispositions du
paragraphe deux de l'article premier du décret susvisé n° 75-384
du 17 juin 1975, Monsieur Khaled Jomni, ingénieur principal,
chargé des fonctions de sous-directeur des bâtiments et de
l'équipement à la direction des affaires financières, des bâtiments
et de l'équipement est autorisé à signer par délégation du ministre
des communications tous les actes entrant dans le cadre de ses
attributions à l'exception des actes à caractère réglementaire.

Art. 2. - Le présent arrêté sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 10 juillet 1998.

Le Ministre des Communications
Ahmed Friâa
Vu
Le Premier Ministre
Hamed Karoui

MINISTERE DE L'INDUSTRIE

Arrêté du Premier ministre du 10 juillet 1998, autorisant
la construction et l'exploitation de la ligne de transport
d'énergie électrique en 225 KV entre Bir M'chargua et
M'nihla.

Le Premier ministre,

Sur proposition du ministre de l'industrie,

Vu le décret du 12 octobre 1887, relatif à l'établissement, à
l'entretien et au fonctionnement des lignes télégraphiques et
téléphoniques,

Vu le décret du 30 mai 1922, relatif à l'établissement, à
l'entretien et au fonctionnement des lignes de transport d'énergie
électrique,

Vu les certificats d'affichage et de non opposition émanant des
gouvernorats de Zaghouan, Ben Arous et l'Ariana,

Vu l'avis des ministres de la défense nationale, de l'intérieur,
des domaines de l'Etat et des affaires foncières, de l'environnement
et de l'aménagement du territoire, de l'équipement et de l'habitat,
de l'agriculture, des communications, du transport et de la culture,

Arrête :

Article premier. - Pour la réalisation et l'exploitation de la
ligne électrique 225 KV reliant les postes électriques existants de
Bir M'Chergua et de M'Nihla et traversant les gouvernorats de
Zaghouan, Ben Arous et l'Ariana, les agents du ministère de
l'industrie, ceux de la société Tunisienne d'electricité et du gaz, et
ceux de l'entreprise contractante sont autorisés à pénétrer dans les
propriétés non bâties qui ne sont pas fermées de murs ou autre
clôture équivalente et désignées sur les listes déposées aux sièges
des dits gouvernorats.

Art. 2. - Le présent arrêté sera publié au Journal Officiel de la
République Tunisien.

Il sera affiché aux sièges des gouvernorats concernés et notifié
aux propriétaires dont les propriétés seront traversées par la ligne
électrique mentionnée ci-dessus.

Tunis le 10 juillet 1998.
Le Premier Ministre

Hamed Karoui

Arrêté du ministre de l'industrie du 10 juillet 1998,
portant autorisation de cession partielle d'intérêts dans
le permis de recherche de substances minérales du
seond groupe dit permis "Borj El Khadra".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948 instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du second groupe, ensemble les textes qui l'ont modifié
où complété,

Vu la loi n° 85-93 du 22 novembre 1985 ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concerant la recherche et la production des hydrocarbures liquides
et gazeux,

Vu la loi n° 87-9 du 6 mars 1987 portant modification du
décret-loi sus-mentionné,

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la
recherche et à la production d'hydrocarbures liquides et gazeux,

Vu la loi n° 91-5 du 11 février 1991, portant approbation de la
convention du cahier des charges et leurs annexes signés à Tunis
le 22 septembre 1990 entre l'Etat tunisien d'une part, l'entreprise
tunisienne d'activités pétrolières (ETAP) et Elf aquitaine Tunisie
(EAT) d'autre part,

Vu le décret n° 86-200 du 7 févrioer 1986 portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 14 décembre 1990 portant instituion du permis
de recherche de substances minérales du second groupe dit permis
"Borj El Kadra" au profit d'ETAP et Elf Aquitaine,

Vu l'arrêté du 16 avril 1992, portant cession partielle des
intérêts détenus par Elf Aquitaine Tunisie dans le permis "Borj El
Khadra' au profit de Philips Petroleum Company Tunisia,

Vu l'arrêté du 15 mai 1997, portant extension de dix huit mois
de la période initiale du permis "Borj El Khadra” et cession totale
des intérêts détenus par Elf hydrocarbures Tunisie dans ledit
permis au profit de Phillips pétrolum company Tunisia,

Vu l'arrêté du 2 décembre 1997 portant extension de six mois
de la période initiale du permis "Borj El Khadra",

Vu l'accord signé le 13 mai 1996 entre l'Etat tunisien d'une
part, ETAP et Phillips d'autre part,

Vu la lettrre du 29 juillet 1992, par laquelle la société Elf
Aquitina Tunisie a notifié le changement de sa dénomination en El
Hydrocarbures Tunisie,

Vu les demandes déposées le 21 juillet 1997 et le 6 septembre
1997, à la direction générale des mines, demandes par lesquelles,
la société Phillips Petroleum Company Tunisia a sollicité
l'autorisation de céder une partie de ses intérêts dans le permis
Borj El Khadra respectivement au profit des sociétés Lasmo
Tunisia BV et Union Texas Maghreb Inc,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de ses réunions du 29 juillet 1997 et du 9
septembres 1997,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article Premier. - Est autorisée la cession partielle des intérêts
détenus par Phillips Petroleum Company Tunisia dans le permis
Borj El Khadra au profit de Lasmo Tunisia BV et d'Union Texas
Maghreb Inc.

Suite à cette cession partielle, les taux de participation des
cotitulaires seront répartis comme suit :

ETAP : 50%
Lasmo Tunisia BV : 25%

Phillips Petroleum Company Tunisia : 12,5%
Union Texas Maghreb Ine, : 12,5%

Page 1610 Journal Officiel de la République Tunisienne — 21 juillet 1998 N° 58

«< >
Art. 2. - Cette cession entrera en vigueur à partir de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne.

Tunis le 10 juillet 1998.
Le Ministre de l'Industrie
Moncef Ben Abdallah
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'industrie du 10 juillet 1998,
portant autorisation de cession partielle d'intérêts dans
le permis de recherche de substances minérales du
seond groupe dit permis "Jenein Nord".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948 instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du second groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, portant modification
du décret-loi n° 85-9 du 14 septembre 1985 instituant des
dispositions spéciales concerant la recherche et la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987 portant modification du
décret-loi sus-mentionné,

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la
recherche et à la production d'hydrocarbures liquides et gazeux,

Vu la loi n° 96-106 du 9 décembre 1996, portant approbation
de la convention et ses annexes signés à Tunis le 16 avril 1996
entre l'Etat tunisien d'une part, l'entreprise tunisienne d'activités
pétrolières et la société AGIP Tunisia BV d'autre part,

Vu le décret n° 86-200 du 7 février 1986 portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 9 octobre 1996, portant institution du permis de
recherche de substances minérales du second groupe dit permis
“Jenein Nord",

Vu la demande du 9 décembre 1997, déposée à la direction
générale des mines, par laquelle la société "Agip Tunisia BV" a
sollicité l'autorisation de céder une partie de ses intérêts dans le
permis "Jenein Nord" au profit de la société "Anadarko Tunisia
Company",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 février 1998,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article Premier. - Est autorisée la cession partielle des intérêts
détenus par la société Agip Tunisia BV dans le permis Jenein Nord
au profit de la société Anadarko Tunisia company.

à la suite de cette cession les pourcentages de participation des
cotitulaires seront répartis comme suit :

Entreprise Tunisienne d'Activités Pétrolières : 50%
Agip Tunisia BV : 25%
Anadarko Tunisia Company : 25%

Art. 2. - Cette cession entrera en vigueur à partir de la date de
publication du présent arrêté au Journal Officiel de la République
Tunisienne.

Tunis le 10 juillet 1998.

Le Ministre de l'Industrie
Moncef Ben Abdallah
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'industrie du 10 juillet 1998,
portant extension de la durée de validité du premier
renouvellement du permis de recherche de substances
minérales du second groupe dit permis "Golfe de Gabès
Sud Kerkennah".

Le ministre de l'industrie,

Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948 instituant des dispositions
spéciales pour faciliter la recherche et l'exploitation des substances
minérales du 2ème groupe, ensemble les textes qui l'ont modifié
ou complété,

Vu la loi n° 85-93 du 22 novembre 1985 ratifiant le décret-loi
n° 85-9 du 14 septembre 1985 instituant des dispositions spéciales
concernant la recherche et la production des hydrocarbures
liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987 portant modification du
décret-loi susvisé,

Vu la loi n° 90-44 du 23 avril 1990, portant approbation de la
convention et ses annexes signés à Tunis le 5 août 1989 entre
l'Etat tunisien d'une part, l'entreprise tunisienne d'activités
pétrolières "ETAP" et la société Springfield Tunisia resources Inc
“Springfield” d'autre part,

Vu la loi n° 90-56 du 18 juin 1990 portant encouragement à la
recherche et à la production d'hydrocarbures liquides et gazeux,

© Vu le décret n° 86-200 du 7 février 1986 portant composition
et fonctionnement du comité consultatif des hydrocarbures,

Vu l'arrêté du 16 octobre 1989, portant institution d'un permis
de recherche de substances minérales du second groupe dit permis
"Golfe de Gabès Sud Kerkennah",

Vu l'arrêté du 14 février 1990, portant cession partielle des
intérêts de Springfield dans le permis "Golfe de Gabès Sud
Kerkennah' au profit d'Amoco Tunisia Oil Compagny
"AMOCO",

Vu l'arrêté du 16 avril 1992, portant cession totale des intérêts
de Springfield dans le permis "Golfe de Gabès Sud Kerkennah" au
profit de British Gas Tunisia Inc,

Vu l'arrêté du 14 août 1993, portant extension de la superficie
du permis "Golfe de Gabès Sud Kerkennah",

Vu l'arrêté du 8 novembre 1993, portant extension de la durée
de validité de la période initiale du permis "Golfe de Gabès Sud
Kerkennah",

Vu l'arrêté du 16 avril 1996, portant premier renouvellement
du permis "Golfe de Gabès Sud Kerkennah",

Vu la lettre en date du 4 novembre 1992, par laquelle British
Gas Tunisia Inc a notifié la cession totale de ses intérêts dans le
permis "Golfe de Gabès Sud Kerkennah" au profit de British Gas
Tunisia Limited,

Vu la lettre du 5 mai 1995, par laquelle "Amoco Tunisia Oil
Company" a notifié le changement de sa dénomination en "South
Kerkennah Oil Company",

Vu la lettre du 24 août 1996, par laquelle "British Gas Tunisia
Limited" a notifié son retrait du permis Golfe de Gabès Sud
Kerkennah,

Vu la demande déposée le 11 décembre 1997, à la direction
générale des mines par laquelle l'entreprise tunisienne d'activités
pétrolières et South Kerkennah Oil Company ont sollicité une
extension de deux ans de la durée de validité du premier
renouvellement du permis "Golfe de Gabès Sud Kerkennah",

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 2 février 1998,

Vu le rapport du directeur général de l'énergie,

Arrête :

Article Premier. - Est accordée une extension de deux ans de
la durée de validité du premier renouvellement du permis de

N° 58 Journal Officiel de la République Tunisienne — 21 juillet 1998

Page 1611

>
